Citation Nr: 0512864	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  02-03 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for post operative 
scar of the right ear, rated as 10 percent disabling from 
November 9, 2000, to August 29, 2002, and 30 percent 
disabling from August 30, 2002.

2.  Entitlement to an increased evaluation for neuritis of 
the fifth cranial nerve, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that continued the veteran's evaluations for his 
service connected post operative scar of the right ear and 
neuritis of the fifth cranial nerve at a 10 percent 
evaluation.  During the course of this appeal, the veteran's 
evaluation for his service connection post operative scar of 
the right ear was increased to a 30 percent evaluation, based 
on newly enacted regulations.  Therefore, the issues in 
appellate are as listed above.


FINDINGS OF FACT

1.  The veteran's post operative scar of the right ear, 
measures 4 cm by .2 cm and is manifested by mild palpable 
tissue loss, slight depression of the scar, mild adherence, 
and mild hypopigmentation, resulting in no more than moderate 
disfigurement.

2.  The veteran's neuritis of the fifth cranial nerve is 
productive of moderate incomplete paralysis of the fifth 
cranial nerve.


CONCLUSION OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the post operative scar of the right ear, from 
November 9, 2000, to August 29, 2002, and in excess of 30 
percent from August 30, 2002, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118 including 
Diagnostic Codes 7800, 7804 (effective prior to and as of 
August 30, 2002).

2.  The criteria for a rating in excess of 10 percent for 
neuritis of the fifth cranial nerve have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.123, 4.124a Diagnostic Codes 8205, 8305 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the pertinent rating decision, a February 2002 statement 
of the case, supplemental statements of the case dated 
February 2004 and July 2004, VCAA letters dated July 2002, 
May 2003, August 203, and March 2004, and a Board Remand 
dated March 2004.  These documents, collectively, provide 
notice of the law and governing regulations, as well as the 
reasons for the determination made regarding his claim.  

By way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
He was also informed of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran received several VA examinations during 
the course of this appeal.

The Board notes that the VCAA letters were mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA, and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the veteran has not been prejudiced 
by this defect.  

In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Background

Historically, the Board notes that the veteran was granted 
service connection at a noncompensable evaluation for a scar, 
the residuals of a cyst removal, by a November 1991 rating 
decision.  This decision was based on service medical records 
which showed the veteran was seen in service in March 1975 
for removal of a cyst of the right ear.  This evaluation was 
increased to a 10 percent by a March 1993 rating decision, 
based on the results of a September 1992 VA examination.

The veteran was granted service connection for neuritis of 
the fifth cranial nerve, as secondary to the veteran's 
service connected scar of the right ear, at a 10 percent 
evaluation by a July 1996 rating decision.  That decision was 
based primarily on reports from the veteran's private 
doctors, linking the veteran's neuritis to the numerous 
surgeries the veteran had undergone to remove his right ear 
cyst.  The 10 percent rating has remained in effect since 
that decision.

In November 2000, the veteran filed a claim for an increased 
rating for both these disabilities.  During the course of 
this appeal, the veteran's rating for his service connected 
post operative scar of the right ear was increased to a 30 
percent evaluation from August 30, 2002, based on a change in 
the law.  The veteran continues to disagree with the levels 
of disability assigned.  The relevant evidence of record 
includes the reports of VA and private outpatient treatment, 
and the reports of VA examinations.

The veteran was seen several times by private and VA 
physicians during the course of this appeal with continued 
complaints of pain in the right ear and temple area, as well 
as other nonservice connected disabilities.

A December 1999 private treatment report noted that the 
veteran had stabbing or throbbing pain in the right temple 
periodically, lasting no more than 10 minutes at a time, and 
occurring two to three times a day.

A January 2000 report of private treatment notes that there 
was a complete interrelationship between the veteran's degree 
of anxiety he experienced and his headache symptoms.

The veteran received a VA examination for his scars in 
December 2000.  At that time, the veteran's history of 
multiple surgeries to the right ear to remove sebaceous cysts 
was noted.  He reported that his cyst had not recurred since 
he underwent radiation treatments in 1994, but that he did 
still have chronic pain and problems due to his ear.  He 
reported pain that often went to a 10.  He reported that it 
is a sharp throbbing pain that goes from the top aspect of 
where the ear attaches; anterior aspect over to the top of 
the forehead.  He stated that cold air, cold weather, and 
stress made it worse.  He denied any hearing problems but 
stated that sometimes he will have a throbbing sensation in 
his ear from loud noise.  He reported his pain as being much 
worse lately, which he related to stress.

Examination of the veteran's ear showed a scar, which was on 
the anterior aspect of the ear, the superior anterior aspect 
where the ear attaches to the scalp.  The scar was 4cm long, 
and extended behind the ear.  There was increased sensitivity 
on the scar and a 2cm radius around the scar to pinprick.  
The veteran has tenderness to the scar itself to finger 
palpation.  There was slight elevation and it was slightly 
keloidal, slightly adherent, and firmer than the surrounding 
skin.

On examination, the veteran was also noted to have some 
facial nerve damage on the right side, with increased 
sensitivity, and the veteran's subjective report of 
hyperacusis.  There did not appear to be a cyst at that time.  
The veteran was diagnosed with a history of multiple 
sebaceous cysts status post removal times seven, with 
residual scar formation and probably damage to the cranial 
nerve, as evidenced by pain, increased sensitivity, and 
tenderness around the scar and hyperacusis.

The veteran received a hearing at the RO in June 2002.  At 
that time, the veteran stated that the area in which he had 
the surgeries was very sensitive to touch, and occasionally 
numb.  He reported the pain was so bad at times that he had 
to take medication.  He indicated that he could have pain 
attacks last for several hours as frequently as three to four 
times a week.

A letter from a private physician dated August 2002 indicates 
that the veteran still continued to have pain in his right 
ear.

The veteran received a further VA neurological examination in 
May 2004.  At that time, the veteran's prior medical history 
was noted.  The veteran reported chronic recurrent discomfort 
in the anterior part of his right ear since his first 
surgery, which had gotten worse since receiving radiation in 
1994.  He had no paralysis noted of the right side of his 
face.  He reported that when he gets emotionally upset, he 
has more pain in the right face in the area of the old 
surgery.

Upon examination, observation of the area of the scar 
anterior to the right ear showed approximately a 1.5 inch 
well healed scar.  The veteran complained of some tenderness 
to palpation in the area of the anterior right ear.  There 
was no indentation.  There was no indication of atrophy or 
ulceration of the scar.  No depigmentation was noted.  
Sensory examination was intact to light touch with a wisp of 
cotton.  He also had a right corneal reflex.  Sensation to 
pinprick was intact in all areas of the face including 
anterior to the right ear.

The examiner concluded that the veteran had a pain syndrome 
following multiple surgeries to the anterior right ear and 
local radiation.  The examiner indicated that the origin of 
this pain was likely secondary to the old trauma in the area.  
The examiner noted that the veteran had daily facial pain 
that waxes and wanes.  The examiner indicated that the 
observation of the well healed scar as well as no indentation 
indicates that he had a good recovery of local skin tissue 
post surgery, but he still complained of a pain syndrome in 
the immediate area where the surgical procedure was done.  
The examiner indicated that this could reflect central pain 
circuits that have become established over time.

A VA skin examination was conducted in April 2004.  At that 
time, the examiner reviewed the veteran's extensive medical 
history.  The veteran indicated that, presently, the area 
hurt most of the time and was sensitive to touch.  Pain was 
throbbing to touch and palpation, and the veteran reported he 
had to be careful when going to the barber shop or shaving.  
The pain was described as starting out as throbbing and later 
on became sharp.  He reported that pain would go to a level 
10 on a scale of 0 to 10, and could last for hours.

On examination, the veteran appeared to be mildly to 
moderately disturbed by pain in the right ear.  Otherwise, he 
appeared oriented.  The veteran's scar was approximately 3 cm 
in length starting at the helix, going downward and below the 
level of tragus.  It went almost vertically downward in the 
preauricular area approximately .3 cm from the tragus.  It 
had a width of approximately .2 cm initially, and then became 
thinner as it went down.  It was minimally disfiguring to the 
preauricular area only, not to the neck or head.  There was 
no retraction noted.  There was very mild palpable tissue 
loss underneath the scar.  The area seemed to be mildly more 
depressed to palpation in comparison with preauricular area 
in the left ear.  There was no gross distortion or asymmetry 
noted involving the ears, cheeks, eyes, or forehead.  The 
scar did not measure 13 or more cm in length, and was not .6 
cm or more wide at its widest point.  The scar seemed to be 
mildly depressed to palpation, and mildly adherent to the 
underlying tissue.  The scar was not more than 3 cm by .2 cm 
and was mildly hypopigmented.  The skin texture was shiny and 
atrophic looking.  There was no induration or inflexibility 
noted.  The scar was sensitive to touch, and painful to 
palpation, and had a throbbing pain of at least a 5 on a 
scale of 0-10.  The scar was healed and stable, not 
ulcerative or poorly nourished.  The scar was flat, mildly 
depressed, nonkeloid, nonhypertrophic, mildly hypopigmented 
but pink in comparison with the surrounding area.  The 
examiner indicated that overall, the scar was affecting an 
area approximately equal to or less than 1 percent of the 
surface of the head.

The examiner noted that, since the veteran's surgeries and 
radiation treatment, there had been no recurrence of the 
cyst, but he continued to be symptomatic, being sensitive in 
the area to touch and palpation, unable to sleep on the right 
side of his head, daily pain in the area that he described as 
throbbing that could become sharp and severe enough to 
require medication.  The examiner noted the veteran's scar 
was minimally disfiguring.  Color photographs of the involved 
are were include in the report and reviewed by the Board.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2004).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.


Entitlement to an increased evaluation for post operative 
scar of the right ear, rated as 10 percent disabling from 
November 9, 2000, to August 29, 2002, and 30 percent 
disabling from August 30, 2002.

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to skin disorders 
were revised, effective August 30, 2002.  When regulations 
are changed during the course of the veteran's appeal, the 
criteria that are to the advantage of the veteran should be 
applied.  However, if the revised regulations are more 
favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change, in 
this case, August 30, 2002.  See VAOPGCPREC 3-2003, 65 Fed. 
Reg. 33422 (2000).

Prior to August 30, 2002, disfiguring scars of the head, 
face, or neck, were evaluated as 10 percent disabling if 
moderately disfiguring.  To warrant a higher disability 
evaluation of 30 percent, severe disfigurement, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles, was required. See 38 C.F.R. § 4.118, DC 
7800 (2001).  A note to this code provides that, when in 
addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 10 percent 
rating may be increased to 20 percent, and the 30 percent 
rating may be increased to 50 percent.  

Superficial scars that are poorly nourished and have repeated 
ulceration warrant a 10 percent disability rating. 
Superficial scars that are tender and painful on objective 
demonstration also warrant a 10 percent disability rating. 
Scars may also be rated on limitation of function of part 
affected. 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 
(2002).

Under the revised criteria in effect from August 30, 2002, 
disfigurement of the head, face or neck with one 
characteristic of disfigurement is rated as 10 percent 
disabling.  With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features, or; with two or three characteristics of 
disfigurement, a 30 percent rating is warranted.  A 50 
percent rating requires visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features or; with four or five characteristics 
of disfigurement.  67 Fed. Reg. 49596 (2002) (to be codified 
at 38 C.F.R. § 4.118, Diagnostic Code 7800).

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). Id.

Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

The Board notes that it has considered other ratings codes 
that the veteran may be rated under in 38 C.F.R. § 4.118, 
pertaining to the skin and scars; however, none of these 
other applicable diagnostic codes, either under the new or 
old regulations, provides a rating in excess of 10 percent, 
other than a rating under the codes for limitation of motion, 
which are not applicable in the instant case.  As the veteran 
has received a rating of at least 10 percent during the 
course of the appeal, the Board finds any further discussion 
of these additional rating codes moot.

In this regard, looking at the veteran's symptomatology, the 
veteran's most recent VA skin examination of April 2004 found 
the veteran's scar to be 3 cm in length by .2 cm or less 
wide, to be minimally disfiguring to the preauricular area 
only, to have mild palpable tissue loss, to have mild 
depression of the scar on palpation, to be mildly 
hypopigmented, to be shiny, to have no induration or 
inflexibility, to be painful and tender with throbbing pain, 
to be well healed and stable, to not be ulcerative or poorly 
nourished, and to be mildly adherent, with no retraction or 
limitation noted.  These findings are similar to, but more 
detailed than, those from a VA examination of December 2000.  
Considering these findings under the regulations in effect 
prior to August 30, 2002, the Board finds this symptomatology 
consistent with a finding of moderate disfigurement, such 
that a 10 percent rating would be warranted.  There is no 
evidence of record to indicate that the veteran's scar 
results in severe disfigurement, or marked discoloration and 
color contrast, such that a higher rating would be warranted 
under the old diagnostic code.

Furthermore, the Board finds that the veteran is properly 
rated as 30 percent disabled under the diagnostic code in 
effect from August 30, 2002.  Noting the veteran's 
symptomatology as listed above, the Board finds that the 
veteran's symptomatology includes palpable tissue loss and 
three characteristics of disfigurement, namely, a slight 
depression, slight adherence, and hypopigmentation of the 
skin, findings consistent with a 30 percent evaluation, the 
evaluation the veteran is currently receiving.  However, no 
evidence has been presented to show that the veteran has 
gross distortion or four or five characteristics of 
disfigurement, such that a 50 percent rating would be 
warranted.  While the veteran does have some soft tissue 
loss, and an abnormal shiny skin texture, neither of these 
consists of an area exceeding six square inches, such that 
they are considered a characteristic of disfigurement for 
rating purposes.  Therefore, the Board finds the veteran is 
properly rated as 30 percent disabled for his service 
connected post operative scar of the right ear, from August 
30, 2002, the date of the rating code change.


Entitlement to an increased evaluation for neuritis of the 
fifth cranial nerve, currently evaluated as 10 percent 
disabling.

The Board notes that the veteran's neuritis of the fifth 
cranial nerve is currently rated as 10 percent disabling 
under 38 C.F.R. § 4.124a (2004), for neuritis.  The 
regulations for evaluating neurological conditions state that 
disability is rated in proportion to the impairment of motor, 
sensory, or mental function.  38 C.F.R. § 4.120.  Speech 
disturbances, impairment of vision and visceral 
manifestations are also to be considered.

The Board notes that 38 C.F.R. § 4.123 explains that 
neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbance, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for the injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
that may be assigned for neuritis not characterized by 
organic changes will be that for moderate, or with sciatic 
nerve involvement, for moderately severe, incomplete 
paralysis. 

As such, the veteran's neuritis is rated as for paralysis of 
that nerve under Diagnostic Code 8205.  Evaluations under 
Diagnostic Code 8205 are dependent upon the relevant degree 
of sensory manifestation or motor loss.  A 10 percent rating 
is warranted if there is moderate incomplete paralysis.  A 30 
percent evaluation under this code is warranted for severe 
incomplete paralysis, and a 50 percent rating contemplates 
complete paralysis of the nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8205 (2004).

In this regard, The Board notes that VA examination of May 
2004 noted no evidence of paralysis of the right side of the 
face.  While the veteran reported, at his June 2002 hearing, 
that his face sometimes felt numb, sensation to pinprick was 
intact upon VA examination in May 2004, as was sensation to 
light touch.  Considering the veteran's reports on VA 
examination in December 2000 of increased sensitivity and 
hyperacusis, the Board finds that the veteran's reported 
symptoms are consistent with a finding of moderate incomplete 
paralysis of the fifth cranial nerve, which would warrant a 
10 percent evaluation, the evaluation the veteran is 
currently receiving.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and 
increased ratings must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

Entitlement to an increased evaluation for post operative 
scar of the right ear, rated as 10 percent disabling from 
November 9, 2000, to August 29, 2002, and 30 percent 
disabling from August 30, 2002 is denied.

Entitlement to an increased evaluation for neuritis of the 
fifth cranial nerve, currently evaluated as 10 percent 
disabling, is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


